DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, line 4,”one side of the bottom wall part” is not clear and confusing as to where the one side of the bottom wall part is located. Also, on claim 1, the last three lines, “an end surface… is positioned more to the one side… and the input surface is positioned more to the one side…” is not clear and confusing as to how a surface is positioned more to the one side than another surface.” Clarifications are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukuda et al. (Patent App. Pub. No. US 2019/0376818 A1) insofar as understood.
Regarding claim 1, Fukuda et al. shows in Figs. 1-8 a light-receiving module (15) for an encoder (10), the light-receiving module comprising: a support body (Fig. 6) having a bottom wall part (bottom substrate) and a side wall part (side walls) disposed on the bottom wall part on one side of the bottom wall part; a light-receiving element (24) having a light-receiving surface, disposed on the bottom wall part such that the light-receiving surface faces the one side, and surrounded by the side wall part when viewed from the one side; and a fiber optic plate (26) having an input surface constituted by surfaces of one end of a plurality of optical fibers and an output surface constituted by surfaces of the other end of the plurality of optical fibers and disposed on the light-receiving element such that the output surface faces the light-receiving surface, wherein an end surface of the side wall part on the one side is positioned more to the one side than the light-receiving surface and the input surface is positioned more to the one side than the end surface (Paragraphs 0023 – 0037).
Regarding claim 2, it is inherent that there is a wire connected to wiring provided at the bottom wall part and a terminal provided at the light-receiving element inside the side wall part; and a resin member disposed on the bottom wall part inside the side wall part and covering the wiring, the terminal, and the wire, wherein the end surface is positioned more to the one side than the wire and the input surface is positioned more to the one side than the resin member.
Regarding claim 3, Fukuda et al. shows in Fig. 5 the fiber optic plate (26) is fixed to the light-receiving element (16a) by the resin member.
Regarding claim 4, Fukuda et al. shows in Fig. 5 a light-shielding layer (the frame of FOP) having a light passage pattern and disposed between the light-receiving surface (30) and the output surface (28).
Regarding claim 5, Fukuda et al. shows in Fig. 8 an encoder (10) comprising: a rotary plate (12) having a light passage pattern; a light source (14) disposed on one side with respect to the rotary plate; and the light-receiving module (15) for an encoder disposed on the other side with respect to the rotary plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEUNG C SOHN/           Primary Examiner, Art Unit 2878